DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 06/06/2020. 
Claims 21-40 are pending in this application, with claims 1 and 31 being independent. 

Abstract
The abstract of the disclosure is objected to because it does not elaborate on the claimed feature.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “340” has been used to designate multiple unrelated entities in Figure:3.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21,29,31,33 and 39 are objected to because of the following informalities:
In claim 21, line 3, the acronym “DCN” should be expanded
In claim 29, line 4, “the second queues” should read “the second subset of queues”
In claim 31, line 4, the acronym “DCN” should be expanded
In claim 33, line 2, “the default queue” should read “the default first queue”
In claim 39, line 5, “the second queues” should read “the second subset of queues” 
Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23,25,31-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6 and 12-16 of U.S. Patent No. 10686716B2 in view of Agrawal (US2015/0055468A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4,6,12-16 of Patent No. US10686716B2 incorporates all the limitations of the claims 21-23,25,31-33 and 35 of instant application.

Instant Application 16/894767
Patent No.                 US10686716B2
Claim 21, A method for managing a plurality of queues of a network interface card (NIC) of a host computer, the method comprising: when the particular DCN has requested for data messages addressed to the particular DCN to be processed with both (i) a first feature for load balancing data messages across multiple queues and (ii) a second feature for aggregating multiple related data messages into a single data message: 
Claim 1, A method for managing a plurality of queues of a network interface card (NIC) of a host computer, the method
comprising: defining first, second, and third subsets of the queues, wherein the first subset of queues is associated with a first feature for aggregating multiple related data messages received by the NIC into a single data message,
the second subset of queues is associated with a second
feature for load balancing data messages received by

receiving a request from a data compute node (DCN)
executing on the host computer for data messages
addressed to the DCN to be processed with both the
first feature for aggregating multiple related data messages into a single data message and second feature for load balancing data messages across multiple queues;
and configuring the NIC to direct data messages 


Claim 2, the method of claim 1 further comprising, upon
receiving the request from the DCN, initially configuring the NIC to direct data messages received for the DCN to a
default queue that is not in any of the first, second, and third subsets of queues.
upon determining that a load on the first subset of queues exceeds a second threshold, configuring the NIC to direct subsequent data messages received for the particular DCN to a 


in the first subset of queues; and when the load on the second queue exceeds a second threshold, configuring the NIC to direct subsequent
data messages received for the DCN to the first queue.


the second subset of queues is associated with a second
feature for load balancing data messages received by
the NIC across multiple queues of the associated subset of queues, and the third subset of queues is associated with both the first and second features.

Claim 3, The method of claim 2, wherein configuring the MC to direct data messages received for the DCN to the particular queue comprises:
monitoring a load on the default queue; and when the 

Claim 6, The method of claim 5, wherein data messages received by the NIC match the filter based on at least one of an outer destination address, an inner destination address, and a
network identifier.
Claim 31, A non-transitory machine readable medium storing a program which when executed by at least one processing unit manages a plurality of queues of a network interface card (NIC) 


comprising sets of instructions for: defining first, second, and third subsets of the queues, wherein the first subset of
queues is associated with a first feature for aggregating multiple related data messages received by the NIC into a single data message, the second subset of queues is associated
with a second feature for load balancing data messages
received by the NIC across multiple queues of the associated subset of queues, and the third subset of queues is associated with 

Claim 13, The non-transitory machine readable medium of claim 12, wherein the program further comprises a set of instructions for initially configuring the NIC, upon receiving the
request from the DCN, to direct data messages received for the DCN to a default queue that is not in any of the first, second, and third subsets of queues.
upon determining that a load on the first subset of queues exceeds a second threshold, configuring the NIC to direct subsequent data messages received for the particular DCN to a third queue in a second 


data messages received for the DCN to a second queue
in the first subset of queues; and when the load on the second queue exceeds a second threshold, configuring the NIC to direct subsequent data messages received for the DCN to the first queue.

Claim 12, defining first, second, and third subsets of the queues, wherein the first subset of queues is associated with a first feature for aggregating
multiple related data messages received by the NIC into a single data message, the second subset of queues is associated with a second feature for load balancing data messages received by the NIC across multiple queues of the associated
subset of queues, and the third subset of queues is associated with both the first and second features;
Claim 33, The non-transitory machine readable medium of 

queue comprises a set of instructions for:
monitoring a load on the default queue; and when the load on the default queue exceeds a first threshold, configuring the NIC to direct subsequent data messages received for the DCN to the particular
queue.


a set of instructions for defining a filter for the DCN and configuring the NIC to apply the filter to the particular queue, wherein data messages received by the NIC match the filter based on at least one of an outer destination receiving a request from a data compute node (DCN) executing on the host computer for data messages addressed to the DCN to be processed with both the first feature for aggregating multiple related data messages into a single data message and second feature for load balancing 


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4,6,12-16 of Patent US10686716B2 issued to Holla contains most elements of Claims 21-23,25,31-33 and 35 of the instant application except “upon determining that a load on the default first queue exceeds a first threshold, configuring the NIC to direct subsequent data messages received for the particular DCN to a second queue in a first subset of queues associated with the first feature”. However, Agarwal discloses the data traffic for a VM (i.e. DCN) re-assigned to another queue in the pool when the data traffic for the VM exceeds a maximum amount of traffic (Agarwal Para[0013,0123]). Agarwal teaches that the load balancing among the queues is used when the data traffic over utilizes a queue.


It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to modify Holla to have the feature of “upon determining that a load on the default first queue exceeds a first threshold, configuring the NIC to direct subsequent data messages received for the particular DCN to a second queue in a first subset of queues associated with the first feature” as taught by Agarwal. The suggestion/motivation would have been to efficiently and dynamically mange the latency-sensitive and high throughput requirement traffic (Agarwal Para[0003]).
	
Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under the nonstatutory double patenting set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Claim 21,31 and its dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “using load balancing and aggregating in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claim is allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2018/0157515 to Malloy (Paragraphs:0068).
2.	U.S. Patent Application Publication No. 2015/0381514 to Word (Fig.3B and associated paragraphs).
3.	U.S. Patent Publication No. 8848728 to Revah (Fig.3 and associated paragraphs).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 






/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415